[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT WEST'S MOTION FOR SUMMARY JUDGMENT
Defendant West's motion for summary judgment is denied without prejudice to renewal at a time when the circumstances set out below obtain.
Ordinarily the failure of one opposing summary judgment to file "opposing affidavits and other available documentary evidence" would sound the death knell to his chance for succeeding in opposition. (P.B. § 380).
In the instant matter, however, there appears to be a factual dispute which plaintiff may or may not be able to illustrate more clearly via the words of defendant West himself. Yet, plaintiff cannot be expected to submit an affidavit of his party opponent. Only a deposition might put on display the genuineness of the ostensible factual dispute between plaintiff's count one and defendant's motion affidavit.
Therefore, said motion will be entertained, should movant so desire upon new pleadings and briefs at a time subsequent to the depositions of plaintiff and movant and any other persons who may bring additional clarity.
NADEAU, J.